UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914 - 7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:June 30, 2013 Item 1. Schedule of Investments. TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 96.1% Auto Components - 2.4% Drew Industries, Inc. $ Gentherm, Inc. * Biotechnology - 2.1% Cepheid * Exact Sciences Corp. * Building Products - 0.9% Ply Gem Holdings, Inc. * Capital Markets - 1.6% Affiliated Managers Group, Inc. * Chemicals - 2.2% Olin Corp. Tronox Ltd Commercial Services & Supplies - 1.3% Mobile Mini, Inc. * US Ecology, Inc. Communications Equipment - 1.4% Procera Networks, Inc. * Construction & Engineering - 5.7% EMCOR Group, Inc. MasTec, Inc. * Orion Marine Group, Inc. * Primoris Services Corp. Distributors - 2.5% LKQ Corp. * Pool Corp. Diversified Telecommunication Services - 1.0% 8x8, Inc. * Energy Equipment & Services - 6.1% Core Laboratories NV Dril-Quip, Inc. * Geospace Technologies Corp. * Hornbeck Offshore Services, Inc. * Pacific Drilling S.A. * Food & Staples Retailing - 3.7% Casey's General Stores, Inc. The Fresh Market, Inc. * Health Care Equipment & Supplies - 4.3% Abaxis, Inc. Alere, Inc. * Cyberonics, Inc. * Endologix, Inc. * Wright Medical Group, Inc. * Health Care Providers & Services - 12.0% Air Methods Corp. Brookdale Senior Living, Inc. * Catamaran Corp. * Emeritus Corp. * ExamWorks Group, Inc. * Healthways, Inc. * MEDNAX, Inc. * MWI Veterinary Supply, Inc. * Team Health Holdings, Inc. * Hotels, Restaurants & Leisure - 1.6% BJ's Restaurants, Inc. * Fiesta Restaurant Group, Inc. * Insurance - 2.1% Amerisafe, Inc. Internet Software & Services - 6.7% Cornerstone OnDemand, Inc. * Dealertrack Technologies, Inc. * Demandware, Inc. * Envestnet, Inc. * Textura Corp. * IT Services - 3.9% Cardtronics, Inc. * Computer Task Group, Inc. MAXIMUS, Inc. Virtusa Corp. * Life Science Tools & Services - 1.7% Icon Plc. * Machinery - 2.8% The ExOne Company * Middleby Corp. * Woodward, Inc. Oil, Gas & Consumable Fuels - 2.4% Berry Petroleum Co. Solazyme, Inc. * Personal Products - 1.0% Elizabeth Arden, Inc. * Pharmaceuticals - 3.5% Pacira Pharmaceuticals, Inc. * ViroPharma, Inc. * Professional Services - 0.1% On Assignment, Inc. * Road & Rail - 3.2% Genesee & Wyoming, Inc. * Knight Transportation, Inc. Roadrunner Transportation Systems, Inc. * Semiconductors & Semiconductor Equipment - 6.9% CEVA, Inc. * Diodes, Inc. * Hittite Microwave Corp. * Semtech Corp. * Skyworks Solutions, Inc. * TriQuint Semiconductor, Inc. * Software - 6.4% ANSYS, Inc. * Imperva, Inc. * NICE Systems, Ltd. - ADR Qlik Technologies, Inc. * Rally Software Development Corp. * Splunk, Inc. * Specialty Retail - 2.4% Dick's Sporting Goods, Inc. Group 1 Automotive, Inc. Lithia Motors, Inc. Textiles, Apparel & Luxury Goods - 1.9% Oxford Industries, Inc. Steven Madden Ltd. * Trading Companies & Distributors - 1.0% H&E Equipment Services, Inc. Wireless Telecommunication Services - 1.3% SBA Communications Corp. - Class A * TOTAL COMMON STOCKS (Cost $165,652,654) REAL ESTATE INVESTMENT TRUST - 1.1% LaSalle Hotel Properties TOTAL REAL ESTATE INVESTMENT TRUST (Cost $2,694,956) SHORT-TERM INVESTMENT - 2.6% Money Market Fund - 2.6% SEI Daily Income Trust Government Fund - Class B, 0.020%(1) TOTAL SHORT-TERM INVESTMENT (Cost $6,031,324) TOTAL INVESTMENTS IN SECURITIES - 99.8% (Cost $174,378,934) Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depositary Receipt (1) Seven-day yield as of June 30, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at June 30, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. TCM SMALL CAP GROWTH FUND Summary of Fair Value Exposure at June 30, 2013 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of June 30, 2013. See Schedule of Investments for industry breakouts: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
